Citation Nr: 1010626	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  02-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
service-connected post traumatic stress disorder (PTSD) for 
the period from September 11, 2001 onward.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in January 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  

The Veteran filed a service connection claim for PTSD in June 
2000, which was granted in a January 2001 rating decision, a 
10 percent rating evaluation was assigned, effective June 26, 
2000.  The Veteran then appealed with respect to the 
initially assigned rating.  In a rating decision issued in 
March 2002, the disability evaluation was increased to 30 
percent, and thereafter, in an April 2005 rating decision, 
the evaluation was increased to 50 percent for the period 
prior to September 11, 2001 and to 70 percent for the period 
from September 11, 2001 onward.  However, as these ratings 
were still less than the maximum benefit available, the 
appeal remained pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

The Veteran testified at a personal hearing before a Decision 
Review Officer in September 2003.  A transcript of the 
hearing is associated with the claims file.

In a December 2008 decision, the Board denied the claim.  The 
Veteran appealed this decision to the Court of Appeals for 
Veterans Claims (Court), and in October 2009, the Court 
granted a Joint Motion for Remand in which the parties (the 
Secretary of VA and the Veteran) agreed that a remand was 
appropriate.  The Veteran was afforded 90 days to respond, 
and the case is now again before the Board for consideration.  

The Board observes that, in a personal statement dated in 
June 2004, the Veteran seems to be raising a claim of service 
connection for a stroke, as secondary to service-connected 
PTSD.  Thus, this claim is REFERRED to the RO for 
adjudication as a new claim.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary in this case.  Specifically, 
the Board determines that the Veteran should be afforded the 
Veteran in order to assess the current nature and severity of 
his service-connected PTSD.

In this regard, the Board notes that the Veteran has been 
noted to be unable to work and that his impairment of 
function is due to both his service-connected PTSD and a 
stroke he experienced in 2004.  The Board notes that such 
occupational impairment is a factor in discerning the 
appropriate rating evaluation for the Veteran's PTSD, and 
therefore, requires a VA examination that documents current 
findings and an opinion as to whether the Veteran's PTSD 
results in total occupational and social impairment as 
defined by the schedular rating criteria under 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Veteran's service-connected PTSD is presently evaluated 
as 70 percent disabling under Diagnostic Code 9411.  The 
criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board notes that the Veteran is in receipt of a TDIU 
rating; that is, he has been determined to be unable to 
obtain and maintain substantially gainful employment as a 
result of his service-connected disabilities.  However, in 
order to properly evaluate the severity of his service-
connected PTSD, the Board needs a competent opinion as to 
whether his impairment is commensurate with the total 
occupational and social impairment contemplated by a 
schedular rating evaluationin excess of 70 percent.

Additionally, the Board notes that the most recent VA 
treatment record in the claims file is dated in April 2007.  
As the record demonstrates that the Veteran seeks frequent VA 
treatment, the Board finds that any additional VA treatment 
records dated from April 2007 onward should be added to the 
claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain any additional VA treatment 
records from the East Orange VA medical 
center, and any other VA facility the 
Veteran may identify, dated from April 
2007 onward.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	Once all available additional treatment 
evidence is in the file, schedule the 
Veteran to assess the current nature 
and severity of the Veteran's service-
connected PTSD.  The claims file should 
be made available for review, and the 
examination report should reflect that 
such review occurred.  The examination 
and resulting report should address the 
following:

Is it at least as likely as not 
that the Veteran's service-
connected PTSD results in total 
occupational and social 
impairment? 

In forming the above opinion, the 
examiner should, to the extent 
possible, differentiate between the 
symptoms and impairment that results 
from the Veteran's service-connected 
PTSD as opposed to his stroke.  If it 
is impossible to differentiate between 
the symptoms related to PTSD and those 
related to stroke then all symptoms 
should be considered as related to 
PTSD.

The examiner should also describe the 
Veteran's symptoms in detail and 
document how those symptoms impair his 
functioning in all aspects of his 
family, school, and professional life.  
The Board notes that the Veteran is not 
working, and to the Board's knowledge, 
he is not attending school.  However, 
it is not sufficient for the examiner 
to simply state that the Veteran is not 
engaged in a particular activity; 
rather, he or she should discuss how 
the Veteran's symptoms impair or 
prevent his engaging in a particular 
activity. 

In contemplating whether total social 
and occupational impairment exists, VA 
regulations focus on symptoms such as: 
?	gross impairment in thought 
processes or communication; 
?	persistent delusions or 
hallucinations; 
?	grossly inappropriate 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
service-connected post traumatic stress disorder (PTSD) for 
the period from September 11, 2001 onward.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in January 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  

The Veteran filed a service connection claim for PTSD in June 
2000, which was granted in a January 2001 rating decision, a 
10 percent rating evaluation was assigned, effective June 26, 
2000.  The Veteran then appealed with respect to the 
initially assigned rating.  In a rating decision issued in 
March 2002, the disability evaluation was increased to 30 
percent, and thereafter, in an April 2005 rating decision, 
the evaluation was increased to 50 percent for the period 
prior to September 11, 2001 and to 70 percent for the period 
from September 11, 2001 onward.  However, as these ratings 
were still less than the maximum benefit available, the 
appeal remained pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

The Veteran testified at a personal hearing before a Decision 
Review Officer in September 2003.  A transcript of the 
hearing is associated with the claims file.

In a December 2008 decision, the Board denied the claim.  The 
Veteran appealed this decision to the Court of Appeals for 
Veterans Claims (Court), and in October 2009, the Court 
granted a Joint Motion for Remand in which the parties (the 
Secretary of VA and the Veteran) agreed that a remand was 
appropriate.  The Veteran was afforded 90 days to respond, 
and the case is now again before the Board for consideration.  

The Board observes that, in a personal statement dated in 
June 2004, the Veteran seems to be raising a claim of service 
connection for a stroke, as secondary to service-connected 
PTSD.  Thus, this claim is REFERRED to the RO for 
adjudication as a new claim.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary in this case.  Specifically, 
the Board determines that the Veteran should be afforded the 
Veteran in order to assess the current nature and severity of 
his service-connected PTSD.

In this regard, the Board notes that the Veteran has been 
noted to be unable to work and that his impairment of 
function is due to both his service-connected PTSD and a 
stroke he experienced in 2004.  The Board notes that such 
occupational impairment is a factor in discerning the 
appropriate rating evaluation for the Veteran's PTSD, and 
therefore, requires a VA examination that documents current 
findings and an opinion as to whether the Veteran's PTSD 
results in total occupational and social impairment as 
defined by the schedular rating criteria under 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Veteran's service-connected PTSD is presently evaluated 
as 70 percent disabling under Diagnostic Code 9411.  The 
criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board notes that the Veteran is in receipt of a TDIU 
rating; that is, he has been determined to be unable to 
obtain and maintain substantially gainful employment as a 
result of his service-connected disabilities.  However, in 
order to properly evaluate the severity of his service-
connected PTSD, the Board needs a competent opinion as to 
whether his impairment is commensurate with the total 
occupational and social impairment contemplated by a 
schedular rating evaluationin excess of 70 percent.

Additionally, the Board notes that the most recent VA 
treatment record in the claims file is dated in April 2007.  
As the record demonstrates that the Veteran seeks frequent VA 
treatment, the Board finds that any additional VA treatment 
records dated from April 2007 onward should be added to the 
claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain any additional VA treatment 
records from the East Orange VA medical 
center, and any other VA facility the 
Veteran may identify, dated from April 
2007 onward.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	Once all available additional treatment 
evidence is in the file, schedule the 
Veteran to assess the current nature 
and severity of the Veteran's service-
connected PTSD.  The claims file should 
be made available for review, and the 
examination report should reflect that 
such review occurred.  The examination 
and resulting report should address the 
following:

Is it at least as likely as not 
that the Veteran's service-
connected PTSD results in total 
occupational and social 
impairment? 

In forming the above opinion, the 
examiner should, to the extent 
possible, differentiate between the 
symptoms and impairment that results 
from the Veteran's service-connected 
PTSD as opposed to his stroke.  If it 
is impossible to differentiate between 
the symptoms related to PTSD and those 
related to stroke then all symptoms 
should be considered as related to 
PTSD.

The examiner should also describe the 
Veteran's symptoms in detail and 
document how those symptoms impair his 
functioning in all aspects of his 
family, school, and professional life.  
The Board notes that the Veteran is not 
working, and to the Board's knowledge, 
he is not attending school.  However, 
it is not sufficient for the examiner 
to simply state that the Veteran is not 
engaged in a particular activity; 
rather, he or she should discuss how 
the Veteran's symptoms impair or 
prevent his engaging in a particular 
activity. 

In contemplating whether total social 
and occupational impairment exists, VA 
regulations focus on symptoms such as: 
?	gross impairment in thought 
processes or communication; 
?	persistent delusions or 
hallucinations; 
?	grossly inappropriate 
behavior; 
?	persistent danger of hurting 
self or others; 
?	intermittent inability to 
perform activities of daily 
living (including maintenance 
of minimal personal hygiene); 
?	disorientation to time or 
place; and
?	memory loss for names of close 
relatives, own occupation, or 
own name.

Thus, the examiner should particularly state 
whether the above symptoms exist.  However, these 
symptoms are not intended to constitute an 
exhaustive list, but rather are to serve only as 
examples of the type and degree of the symptoms, or 
their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the examiner should also 
discuss all PTSD symptoms he or she finds result in 
the social and occupational impairment exhibited by 
the Veteran and address the degree of impairment 
caused by these symptoms, e.g., mild, moderate, 
moderately severe, total.   

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claim should be readjudicated, to 
include all evidence received since the 
most recent supplemental statement of 
the case.  If the claim remains denied, 
the veteran and his representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



